DETAILED ACTION
Drawings
The drawings were received on 19 August 2022.  These drawings are accepted.

Response to Arguments
Applicant’s arguments, see entire response, filed 19 August 2022, with respect to previous objections to the drawings and specification, as well as rejections under 35 U.S.C. 112, have been fully considered, in view of Applicant’s amendments, and are persuasive.  Al previous objections and rejections have been withdrawn. 

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: The combination of recited elements and functional configurations thereof in a standoff chemical detection system, in particular, employing overlapping wavelength ranges/bands from infrared laser/optical sources (LEDs) were not reasonably found in the prior art, in combination and/or among prior art references.  The closest prior art reference is U.S. 9,797,876 to Islam, disclose some of the claimed elements, but not the overlapping wavelength bands/ranges and other functional configurations of the recited elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861